Citation Nr: 1105781	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served in the Alabama National Guard.  His periods of 
service that included active duty for training are from February 
1973 to June 1973, from May 1976 to June 12, 1976, and in May 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, 
which denied entitlement to TDIU.

When the case was last before the Board in April 2010, the Board 
denied the Veteran's claim for a TDIU.  Thereafter, the Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2010, the Court granted a 
Joint Motion for Remand and remanded the case back to the Board 
for action in compliance with the motion.


FINDINGS OF FACT

1.  Service connection is in effect for bruised flexor muscle of 
the right forearm, evaluated as 40 percent disabling; major 
depressive disorder, evaluated as 30 percent disabling; and 
ununited fracture of the right wrist, evaluated as 10 percent 
disabling.  The combined evaluation for these disabilities is 60 
percent.  The Veteran's service-connected disabilities are of a 
common etiology.  As such, the minimum schedular criteria for 
TDIU is met.

2.  The Veteran has a seventh grade education and has worked as a 
truck driver, diesel engine mechanic, and loader/operator at a 
coal processing plant; he last worked in 1993.

3.  The Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In light of the fully favorable nature of the determination made 
herein, no further discussion with respect to the VCAA or its 
implementing regulations is required.  

In any event, the Board notes that in letters dated in January 
and April 2007, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be submitted 
by the Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the January 2007 notice letter informed the 
Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran. 
 Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA treatment records and examination report, 
and records associated with a disability determination by the 
Social Security Administration (SSA).  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce unemployability; 
such cases should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  38 C.F.R. § 
4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for three disabilities, namely 
bruised flexor muscle of the right forearm, evaluated as 40 
percent disabling; major depressive disorder, evaluated as 30 
percent disabling; and ununited fracture of the right wrist, 
evaluated as 10 percent disabling.  The combined evaluation for 
these disabilities is 60 percent.  The record reflects that the 
Veteran's major depressive disorder is associated with his 
bruised flexor muscle of the right forearm.  Additionally, the 
record reflects that the preexisting ununited fracture of the 
right wrist was permanently aggravated during service (by the 
1976 incident which resulted in the bruised flexor muscle).  
Therefore, the Veteran's service-connected disabilities are of a 
common etiology.  As such, the minimum schedular criteria for 
TDIU is met.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record contains a December 2001 VA examination report which notes 
that the Veteran has worked as a mechanic on and off.  It was 
also noted that the Veteran has worked for Cole Preparation Plant 
for 17 years.  

A July 2004 VA neuropsychiatric note states that the Veteran last 
worked in 1990 as a mechanic, but because of his right arm 
problems, he could not perform his duties.  However, he could 
still change oil and grease trucks.  But, because he could not 
handle it physically, he had to stop working.  He has been 
receiving SSA benefits since 1991.  

A May 2005 VA examination report notes that the Veteran is unable 
to work as an auto mechanic any more.  He is weak in the right 
hand and cannot use it.  

General VA treatment records show a problem list which contains 
59 medical and/or psychiatric conditions for which the Veteran is 
receiving or has received treatment through VA.

A March 2007 VA examination report notes that the Veteran needs 
help to stand and walk, and that he is very unsteady due to weak 
legs.  The examiner also noted that the Veteran uses a walker or 
wheelchair to ambulate.  The Veteran needed help to stand and to 
transfer to the table.  The Veteran was noted to have impaired 
strength or dexterity of the right hand.  His right hand grip was 
poor.  The right wrist displayed arthodesis, which causes pain.  
The Veteran was noted to have normal coordination, orientation, 
and memory.  There was decreased vibration and pain sensation in 
the glove stocking distribution of the hands and feet.  The 
Veteran's affect, mood, judgment, and behavior were normal.  The 
examiner noted that the Veteran's usual occupation is engine 
mechanic.  He is currently unemployed and has been for 10 to 20 
years.  The Veteran stated that he has not worked since 1990 due 
to right wrist, back, and heart problems.  The examiner opined 
that the Veteran's major depressive disorder has significant 
effects on his occupational activities insofar as causing 
decreased concentration and poor social interactions.  

On joints examination, it was noted that the Veteran is unable to 
stand for more than a few minutes and he is unable to walk for 
more than a few yards.  The Veteran's right wrist was noted to be 
ankylosed.  The wrist was stable fixed in neutral position and 
the Veteran had pain at rest.  There was also tenderness and 
weakness, as well as no motion.  Although the Veteran is right 
hand dominant, he has to use his left hand for signing.  The 
wrist condition causes moderate effects on chores, shopping, 
exercise, sports, recreation, and traveling.  There is no effect 
on feeding and bathing, and only a mild effect on dressing, 
toileting, and grooming.  The Veteran is able to drive short 
distances in his small hometown.  

With respect to the service-connected disabilities, the VA 
examiner opined that the bruised flexor muscle of the right 
forearm mildly affects the Veteran's ability to obtain and follow 
gainful employment.  The major depressive disorder moderately 
affects the Veteran's ability to obtain and follow gainful 
employment.  The ununited fracture of the right wrist also has a 
moderate effect on the Veteran's ability to obtain and follow 
gainful occupation.  The Veteran's nonservice-connected 
disability of the spine was noted to significantly affect his 
ability to obtain and follow gainful occupation.

The Veteran indicated in his VA Form 21-8940 (Application for 
Increased Compensation Based upon Unemployability) that he last 
worked in approximately 1993 as a truck driver.  Before that, he 
worked as a diesel engine mechanic and as a loader/operator at a 
coal processing plant.  He also indicated that he completed 
seventh grade.  

The Board is of the opinion that based upon the evidence of 
record, and giving the Veteran the benefit of the doubt, the 
Veteran is entitled to a TDIU.  In this regard, the Veteran's 
service-connected bruised flexor muscle of the right forearm, 
major depressive disorder, and his ununited fracture of the right 
wrist combine to cause him to be unemployable.  Although he has 
multiple nonservice-connected disabilities which contribute to 
his unemployability, the evidence is at least in equipoise 
regarding whether, without regard to the nonservice-connected 
disabilities, the Veteran's service-connected disabilities, in 
concert, render him unemployable.  

Individually, the Veteran's service-connected disabilities have a 
mild to significant effect on his employability, but they do not 
render him unemployable.  However, given the Veteran's limited 
education and work experience, as well as his extremely limited 
physical capability to perform the type of work he has always 
performed, the Board finds that a TDIU is warranted.

In this regard, the Veteran has previously done truck driving 
and/or mechanic work, and in light of his limited education, it 
is unlikely that he would qualify for sedentary work.  Notably, 
the SSA disability determination contains an opinion that the 
Veteran is precluded from doing eight hours of sedentary work on 
a regular basis due to the severity of his disc herniation, 
reflex sympathetic dystrophy of the right hand, right facial 
asymmetry (due to stroke), depression, and transient ischemic 
attacks.  Although, there is no medical opinion of record which 
directly indicates that the right hand/arm condition and/or the 
depression either alone or in concert render the Veteran 
unemployable, the Board finds that the Veteran's service-
connected disabilities, acting in concert, and without regard to 
his nonservice-connected disabilities, render the Veteran 
unemployable.  

The March 2007 VA examiner opined that the Veteran's service-
connected disabilities (essentially his right arm/hand condition 
and his depression) do not render the him unemployable.  However, 
the examiner did not provide an opinion concerning whether the 
disabilities acting in concert would render him unemployable, nor 
did the examiner describe the effect that the Veteran's education 
background has on the type of employment he is physically capable 
of, given his service-connected disabilities.  

In sum, the evidence shows that the Veteran cannot stand long, he 
is unsteady on his feet, and his right hand/arm condition 
precludes him from performing work as a mechanic.  Moreover, he 
has only a 7th grade education.  Therefore, based upon the theory 
of the benefit of the doubt, the claim for a TDIU is granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


